By the Court,

Cole, J.
This suit was instituted for tbe partition of certain real estate among tenants 'in common. From tbe judgment of partition this appeal is taken. We have not been furnished with any printed cases, nor with briefs and arguments on either side, and we are ignorant of what objections are taken to the judgment. We cannot take upon ourselves the labor of carefully examining such records to see if there is any error in the proceedings. In foreclosure cases which are submitted to us upon the record, we do this, but we are unwilling to do it in partition cases. And as an affirmance of the judgment might perhaps affect injuriously the rights of the parties, we deem it more advisable to dismiss the appeal, under the rule, for want of proper printed cases.
Tbe appeal is dismissed.